Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 20-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-27 and 30-38 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Rahman et al. (US 2020/0186215) (“Rahman”).
For claims 20, 30, 37, and 38; Rahman discloses:  transmitting, to a base station, capability information, wherein the capability information includes information for indicating a specific transmit precoding matrix indicator (TPMI) subgroup which delivers full transmission power (paragraph 297-302:  the UE transmits, to a base station (BS), UE capability information including a full power transmission capability of the UE…the UL codebook is configured based on a coherence capability included in the UE capability information), and for mode 1 and a partial-coherent UE with 4 antenna ports, the new codebookSubset is as follows. When maxRank=1, TPMI 13 replaces one of TPMI 0-11 for rank 1, e.g., replaces TPMI 0); receiving, from the base station, configuration information for the PUSCH via Radio Resource Control (RRC) signaling (paragraph 236, 237, 238:  The new UL codebook may be indicated (configured) via higher layer parameter ULCodebookSubset or codebookSubset set to nonCoherentFullPower and partialAndNonCoherentFullpower for a non-coherent UE and partial coherent UE… the UE is capable to support full power UL transmission according to Mode 1, then the gNB or network (NW) can configure the full power UL transmission to the UE via higher layer signaling…codebookSubset=nonCoherentFullPower); receiving, from the base station, Downlink Control Information (DCI) for scheduling a PUSCH transmission, wherein the DCI includes a field, wherein the field is for precoding information and a number of layers (paragraph 102:  UL SU-MIMO transmission is supported using a codebook-based transmission scheme. That is, an UL grant (containing DCI format 4) includes a single PMI field (along with RI) which indicates the single precoding vector or matrix (from a predefined codebook) a UE shall use for the scheduled UL transmission); and transmitting, to the base station, the PUSCH on 4 antenna ports, wherein based on a TPMI given by the field being corresponded to one of the one or more precoding matrices associated with the specific TPMI subgroup (paragraph 298-302:  the UE transmits, to the BS, the UL transmission based on the UL codebook…the UL codebook is configured based on a coherence capability included in the UE capability information.…when the coherence capability is non-coherent and N=4, K.sub.l=1 for l=1, 2, 3 layers; and when the coherence capability is partial and non-coherent and N=4, K.sub.1=4 for l=1 layer, where N is a number of antenna ports at the UE used for the UL transmission), a power scaling factor for the PUSCH transmission is equal to '1' (paragraph 301:  the UL codebook for l layers includes K.sub.l full power transmit precoding matrix indicators (TPMIs) and remaining non-full power TPMIs, where a TPMI indicates a precoding matrix for UL transmission and l indicates a rank value), and wherein a transmission power for the PUSCH transmission is equally split across antenna ports on which the PUSCH is transmitted with non-zero power (paragraph 119:  the resulting scaled power is then split equally across the antenna ports on which the non-zero PUSCH is transmitted).
For claims 21 and 31; Rahman discloses:  the capability information further includes information for coherence capability of the UE, and wherein non-coherence or partial coherence is reported based on the information for coherence capability (paragraph 297-302:  the UL codebook is configured based on a coherence capability included in the UE capability information).
For claims 22 and 32; Rahman discloses:  based on (i) the non-coherence being reported and (ii) the TPMI given by the field being corresponded to the precoding matrix, the PUSCH is transmitted with full transmission power (paragraph 304:  when the UE coherence capability is non-coherent and N=4: for l=1 layer, the full power TPMI included in the UL codebook is TPMI=12).
For claims 23 and 33; Rahman discloses:  the TPMI given by the field is corresponded to the precoding matrix, and wherein the PUSCH is transmitted based on the precoding matrix (paragraph 222, 304:  the UE splits the power equally across the antenna ports on which the UE transmits the PUSCH with non-zero power …when the UE coherence capability is non-coherent and N=4: for l=1 layer, the full power TPMI included in the UL codebook is TPMI=12).
the UE splits the power equally across the antenna ports on which the UE transmits the PUSCH with non-zero power …when the UE coherence capability is non-coherent and N=4: for l=1 layer, the full power TPMI included in the UL codebook is TPMI=12).
For claims 25 and 35; Rahman discloses:  precoding matrix XXX (Table 3:  TPMI=0).
For claims 26 and 36; Rahman discloses:  precoding matrix XXX (Table 3:  TPMI=4-7).
For claim 27; Rahman discloses:  the configuration information includes mode information related with at least one transmission mode applicable to the UE (paragraph 237:  If the UE is capable to support full power UL transmission according to Mode 1, then the gNB or network (NW) can configure the full power UL transmission to the UE via higher layer signaling of parameter ulFPTx or ulFPTxModes set to Mode 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Harrison et al. (US 2020/0162133) (“Harrison”).
For claim 28; Rahman discloses the subject matter in claim 20 as described above in the office action.
Rahman does not expressly disclose, but Harrison from similar fields of endeavor teaches:  receiving, from the base station, a timing advance command via MAC-CE signaling (paragraph 26:  MAC CEs are used to perform repetitive tasks that use a fixed set of parameters, such as maintaining timing advance).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Harrison in the communication as described by Rahman.  The motivation is to improve signaling overhead.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Harrison as applied to claim 28 above, and further in view of Osawa et al. (US 2020/0413362) (“Osawa”).
For claim 29; Rahman discloses the subject matter in claim 28 as described above in the office action.
When the UE performs UL transmission using multiple beams (or UL resources, antenna ports, etc.), individual timing advances may be applied to these beams, respectively).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Osawa in the communication as described by Rahman.  The motivation is to improve beam coherence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wernersson et al. (US 2019/0312617); Wernersson discloses uplink power control.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.